DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	The RCE, amendment, and remarks of 16 September 2021 are entered.
	Claims 5, 8, 11-13, 15-19, and 23-25 have been canceled. Claims 1-4, 6, 7, 9, 10, 14, 20-22, and 26-30 are pending. Claims 9, 10, 14, and 26-29 are withdrawn. Claims 1-4, 6, 7, 21, 22, and 30 are being examined on the merits.
	The Election/Restriction requirement remains in effect.
	The rejection of claim 7 under 35 U.S.C. 103 as being unpatentable over Teramoto and Chiou in view of Pereira is withdrawn in light of the amendment filed 16 September 2021.
	The other rejections under 35 U.S.C. 103 are modified in light of the Applicants’ amendments filed 16 September 2021, and responses to arguments concerning the previous 103 rejections provided below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set 16 September 2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1. Claims 1-3, 6, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Teramoto et al. (Materials 5:2573-2585, published 29 November 2012) and Chiou et al. (European Polymer J. 44:3748-3753, published 26 August 2008, hereafter referred to as Chiou).
	Teramoto teaches fish gelatin being reacted with glycidyl methacrylate to yield a modified fish gelatin (see e.g. Scheme 1), where the modification occurs on the lysine residues. The Teramoto art further teaches that the FG-GMA is subjected to UV irradiation in the presence of a photoinitiator to yield a crosslinked FG-GMA composition (see e.g. Scheme 1). The FG-GMA is taught to be dispersed into a solution at 10-30% by weight (see e.g. p.2578) prior to addition of the photoinitiator. Gelatin polymers inherently contain 20% or less proline content with respect to the total amino acid content, and hydroxyproline content of 20% or less with respect to the total amino acid content (see e.g. Cole CGB “Gelatin” Encyclopedia of Food Science and Technology, 2nd Edition, New York: John Wiley & Sons, 2000, p.1183-1188). 

	The Chiou art teaches that cold water fish gelatins have a far lower gelation temperature than warm water species due to lower concentrations of proline and hydroxyproline (see e.g. p.3749 Col.1 1st paragraph). The Chiou art teaches that Alaskan pink salmon (Onchorhynchus gorbuscha) along with pollock comprises a large portion of the Alaskan marine finfish catch, resulting in significant byproducts including skin serving as a good source of gelatin (see e.g. p.3749 Col.1 2nd paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the crosslinked fish gelatin of Teramoto could have been altered by substituting in Alaskan pink salmon gelatin for the red sea bream gelatin of Teramoto. The motivation comes from Chiou teaching of the abundance of raw materials and suitability for gelatin preparation. There would have been a reasonable expectation of success because Chiou teaches that cold-water gelatins offer lower gelation temperatures, such that one would expect the salmon gelatin to act similarly or better than the red sea bream gelatin of Teramoto. The invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
With respect to the claimed proline and hydroxyproline content, this a feature of the Salmo or Oncorhynchus species, i.e. regardless of the preparation technique the same levels of proline and hydroxyproline are present. For instance, the specification (see p.3 lines 17-19) admits that cold-water fish gelatins have a comparatively low level of proline as compared to bovine gelatins. See also p.30 line 24 to p.31 line 13.

Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  
The Examiner submits that the combination of Teramoto and Chiou provides the solution as claimed and is substantially identical to the composition as claimed, as it contains the gelatin, initiator, and methacryloyl groups. Therefore, the Netwonian behavior is inherent to the composition at the claimed compositions, again provided by the prior art. 
	With respect to claim 2, as set forth above the Teramoto art teaches concentrations of 10-30% FG-GMA, overlapping with the range of 5-20% (w/v) as instantly claimed.
	With respect to claim 3, the FG-GMA is modified with glycidyl methacrylate groups. 

	With respect to claim 21, the Teramoto art shows preparation of hydrogels (see e.g. Figure 2), which reasonably can be considered a scaffold.
	With respect to claim 22, the language of “a food product” offers nothing in terms of structure or function for the composition that is not already present in Teramoto. Furthermore, the hydrogels of Teramoto can be considered a food product as nothing prevents them from being ingested.
	
2. Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Teramoto et al. (Materials 5:2573-2585, published 29 November 2012) and Chiou et al. (European Polymer J. 44:3748-3753, published 26 August 2008) as applied to claijm 1 above, and further in view of Yue et al. (Biomaterials 73:254-271, published 28 August 2015, hereafter referred to as Yue).
The relevance of Teramoto and Chiou is set forth above. Teramoto additionally teaches that the lysine residues were functionalized at a rate of 28% (see e.g. p.2578 1st paragraph).
The difference between Teramoto and Chiou and the claimed invention is that neither teaches that the lysine functionalization levels are 30 to 100%. 
The Yue art teaches that in methacryloylated gelatin the compressive modulus increases as substitution is increased (see e.g. p.256 Col.1 2nd paragraph). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the FG-GMA of Teramoto and Chiou having a prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

3. Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Teramoto et al. (Materials 5:2573-2585, published 29 November 2012) and Chiou et al. (European Polymer J. 44:3748-3753, published 26 August 2008) as applied to claim 1 above, and further in view of Chiou et al. (J. Food Engineering 95:327-331, published November 2009, hereafter referred to as Chiou 2)
	The relevance of Teramoto and Chiou is set forth above. The difference between Teramoto and Chiou and the claimed invention is that neither teaches pre-treatment at temperatures to induce gelling prior to crosslinking.
	Chiou 2 teaches that pink salmon gelatins films if cast at cold temperatures of 4° C have greater strength and percent elongation temperatures than those at 23, 40, and 60° C (see e.g. section 3.1). This also maintains comparable tensile properties. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the gel of Teramoto and Chiou could have been formed by pre-gelling the gelatin at 4° C as taught in Chiou 2, followed by crosslinking using the prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

4. Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Teramoto et al. (Materials 5:2573-2585, published 29 November 2012) and Chiou et al. (European Polymer J. 44:3748-3753, published 26 August 2008) as applied to claim 1 above, and further in view of Yue et al. (Biomaterials 73:254-271, published 2015, hereafter referred to as Yue).
	The relevance of Teramoto and Chiou is set forth above. The difference between the prior art and the claimed invention is that neither reference teaches that the crosslinked hydrogel has a compressive modulus of 25-100 kPa.
	The Yue art teaches that the level of methacryloyl substitution in gelatin influences the compressive modulus (see e.g. p.256 Col.1). In particular, higher levels of substitution resulted in higher levels of compressive modulus up to 30 kPa (see e.g. p.256 Col.1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the composition resulting from Teramoto and Chiou utilizing gelatin functionalized with methacryloyl groups could be modified as prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 

Response to Arguments:
	The Applicants summarize the rejections of record.
	The Examiner finds no issues with the summary as provided. The Examiner notes that the rejection of claim 7 over Teramoto and Chiou in view of Pereira has been withdrawn so that any arguments concerning that rejection are moot.
	The Applicants argue claim 1 recites a composition comprising a solution with an amino acid gelatin polymer having viscosity of 25 cP or lower and showing Newtonian behavior. The Applicants argue the cited references do not teach these features.
	The Examiner agrees that the amendment now recites a specific viscosity and the presence of Newtonian behavior. As found above, the Examiner has addressed these limitations in the rejection of record. Per MPEP 2112.01 I.:
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  
The Examiner submits that the claimed and prior art products are substantially identical, as they provide a modified fish gelatin containing methacryloyl groups, a polymerizing initiator, and the claimed concentration levels. 
The Applicants argue Teramoto is generally directed to fish gelatins, but does not teach or suggest crosslinking to improve mechanical strength, nor the claimed viscosity and Newtonian behavior. The Applicants argue Teramoto teaches that gelatin is denatured at room temperature and that nanofibers can be used for reinforcement. The Applicants argue Teramoto describes crosslinking or compositing with other materials, and chose to utilize imogolite as nanofibers. The Applicants argue the imogolite nanofibers are necessary to display a desirable increase in compression. The applicants argue samples without imogolite do not have increased strength, and as such one would not expect crosslinking to improve compressive strength without presence of imogolite nanofibers.
The Examiner agrees that Teramoto is generally directed towards fish gelatins. As to the crosslinking, the Examiner disagrees, as Scheme 1 of Teramoto explicitly shows use of a photoinitiator combined with UV irradiation and a GMA-modified gelatin to achieve crosslinking of a gelatin polymer. The viscosity and Newtonian behavior as argued above are features of the claimed composition that necessarily result from the claimed elements that are already found in the prior art. Even allowing for the presence of imogolite, nothing in the instant claims would prevent such an addition. However, the Examiner submits that Teramoto establishes that merely use of a FG-GMA produces a suitable hydrogel (see e.g. Figure 2a). Higher concentrations of FG-GMA are more 
	The Applicants argue Teramoto does not teach a viscosity of 25 cP or lower, nor Newtonian behavior. The Applicants argue the claimed composition has similar compressive moduli compared to bovine samples while maintaining acceptable viscosity prior to crosslinking or polymerization. The Applicants argue these results were unexpected.
	The Examiner has addressed the viscosity limitations above. The Examiner agrees that the results demonstrate similar compressive moduli while maintaining viscosity levels, but disagrees that the Application demonstrates this is unexpected. As stated previously, the Examiner contends that comparison to bovine gelatin is not the appropriate comparison to demonstrate unexpected results, but rather non-methacryloylated and crosslinked fish gelatin (Salmo or Oncorhyunchus). The presence of different properties of gelatins from completely different species is not unexpected given that the base gelatins of fish are known to have a very different amino acid composition than the corresponding bovine gelatins. 
	The Applicants argue Chiou does not cure the deficiencies of Teramoto. The Applicants argue Chiou teaches traditional crosslinking methods of gelatins, but that the time is hours to days and that as a result the fish gelatin of Chiou is an entirely different form and crosslinked by a different process.

	The Applicants argue the composition as claimed uses a crosslinking process dependent on UV irradiation. The Applicants argue Chiou does not describe this process. The Applicants argue Chiou indicates the gelatins are of weaker strength than mammalian gelatins. The Applicants argue Chiou indicates crosslinking does not have a significant effect on modulus, strength, or elongation values for the most part. 
	The Examiner again argues that Teramoto, not Chiou, provides the UV irradiation to crosslink. The Examiner agrees that fish gelatins are of weaker strength than mammalian gelatins, but again notes as in Chiou that their abundance as byproducts of processing provide them as a source for gelatin production. As to crosslinking in Chiou, again the Examiner has not highlighted anything from Chiou regarding crosslinking. The Chiou art again is only relied upon to demonstrate the benefits of cold-water gelatins over warm-water gelatins, as well as the abundant source for preparation of those gelatins.
The Applicants argue a lack of reasonable expectation of success, as well as a teaching away.
	The Examiner disagrees. The Teramoto art sets forth the basic framework for producing a crosslinked gelatin. Mere substitution of one known element in the form of the warm-water species gelatin for another known element in the form of cold-water species gelatin is well within the level of skill in the art. Furthermore, since only the species of gelatin is being altered, one of ordinary skill in the art would readily be able to produce the claimed composition containing the methacryloylated gelatin and a photoinitiator. The Examiner disagrees on teaching away for the reasons found above, as Chiou sets forth basic benefits of cold-water gelatins as compared to warm-water gelatins, particularly lower gelation temperatures.
	The Applicants argue the claimed compositions are useful for biofabrication and food applications, but that such activities with natural polymers can be challenging. The Applicants argue the challenges can be surmounted by certain high precision liquid handling systems that require solutions with particular rheological properties. 
The Examiner argues that the Applicants have provided no evidence that complexity was a limiting issue for production of the base composition. The Examiner argues additionally that production of foodstuffs and items such as in claims 21 and 22 were well known in the art based upon hydrogels, i.e. the level of complexity is not an insurmountable problem. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the ability to utilize high performance liquid handling systems) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	The Applicants argue most biopolymers in solutions are viscous and non-Newtonian. The Applicants argue this is a challenge solved by the claimed invention.
	The Examiner argues that there is no evidence provided to support the assertion that most biopolymers in solution are highly viscous and non-Netwonian. The Applicants have provided no evidence that the art considered this a challenge such that the claimed invention might represent an unexpected result. A citation is made to articles from Adv. Healthc. Mater., but no documents are provided to allow the Examiner to ascertain their relevance. 
	The Applicants argue gelatin is important for food applications as well as biomedical and tissue engineering. The Applicants argue gel strength, viscosity, gelling, and melting points must be high, referencing an article from Food Engineering Reviews. The Applicants argue a long felt-need to use fish gelatins, and the claimed invention satisfies that need. 
	The Examiner agrees that gelatin is widely utilized and important in food applications as well as biomedical and tissue engineering. The Examiner argues that the citation is not provided to ascertain relevance. As to long-felt but unmet need, the Examiner argues that to demonstrate this the Applicants must satisfy multiple factors. The need must be persistent and recognized by those in the art. The need must also not have been satisfied by another before invention by applicant. Finally, the invention must actually satisfy the need. See MPEP 716.04 I. The Examiner argues that it might be demonstrated that the first prong is met, but Applicants have not actually provided 
	The Applicants’ arguments have been considered but are not persuasive. The rejections are modified and maintained. 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY J MIKNIS whose telephone number is (571)272-7008.  The examiner can normally be reached on M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on (571) 270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/ZACHARY J MIKNIS/Patent Examiner, Art Unit 1658